UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2309



EARL D. OSBORNE, JR.,

                                            Plaintiff - Appellant,

          versus



THE COUNTY COMMISSION OF KANAWHA COUNTY, WEST
VIRGINIA, a body corporate; KENT CARPER,
County Commissioner of Kanawha County, West
Virginia; DAVID C. HARDY, County Commissioner
of Kanawha County, West Virginia; HOPPY
SHORES, County Commissioner of Kanawha County,
West Virginia; DAVE TUCKER, Sheriff of Kanawha
County, West Virginia; CHARLES E. KING, JR.,
The Honorable, Judge, Thirteenth Judicial
Circuit, Kanawha County, West Virginia; PAUL
ZAKAIB, JR., The Honorable, Judge, Thirteenth
Judicial   Circuit,   Kanawha   County,   West
Virginia; TOD J. KAUFMAN, The Honorable,
Judge, Thirteenth Judicial Circuit, Kanawha
County, West Virginia; JAMES C. STUCKY, The
Honorable, Judge, Thirteenth Judicial Circuit,
Kanawha County, West Virginia; HERMAN C.
CANADY, JR., The Honorable, Judge, Thirteenth
Judicial   Circuit,   Kanawha   County,   West
Virginia; IRENE C. BERGER, The Honorable,
Judge, Thirteenth Judicial Circuit, Kanawha
County, West Virginia; LOUIS H. BLOOM, The
Honorable, Judge, Thirteenth Judicial Circuit,
Kanawha County, West Virginia,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-02-1250-2)


Submitted:   May 28, 2004             Decided:   September 27, 2005


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


C. Page Hamrick, Timothy Koontz, Charleston, West Virginia, for
Appellant. Theresa M. Kirk, PULLIN, FOWLER & FLANAGAN, P.L.L.C.,
Charleston, West Virginia; John R. Teare, Jr., Rochelle Lantz
Glover, BOWLES RICE MCDAVID GRAFF & LOVE, L.L.P., Charleston, West
Virginia; John M. Hedges, Teresa J. Lyons, BYRNE & HEDGES,
Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Earl D. Osborne, Jr., appeals the district court’s order

denying relief on his complaint alleging violations of federal and

state law arising out of the termination of his employment as Home

Incarceration     Supervisor.    Osborne   sued   the   Judges   of   the

Thirteenth Judicial Circuit (“Judges”) in Kanawha County, West

Virginia, the County Commission of Kanawha County, West Virginia

(“Commission”), and Dave Tucker (“Tucker”), the Sheriff of Kanawha

County, West Virginia.     We have reviewed the parties’ briefs and

the record and find no reversible error in the district court’s

dismissal of the Commission and Tucker.     We therefore affirm those

portions of the district court’s order for the reasons stated by

the court.    Osborne v. County Comm’n of Kanawha County, W. Va., No.

CA-02-1250-2 (S.D. W. Va. Sept. 29, 2003).

             With regard to the district court’s dismissal of the

Judges based upon Eleventh Amendment immunity, Osborne asserts that

the district court erred in concluding that he sued them only in

their official capacities.*      We agree and find that Osborne’s

intent to sue the Judges in their individual capacities can be

fairly ascertained.     See Biggs v. Meadows, 66 F.3d 56, 60-61 (4th



     *
      Osborne does not challenge on appeal the district court’s
dismissal of his claims against the Judges in their official
capacities or the dismissal without prejudice of his state law
claims. See United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th
Cir. 2004) (“It is a well settled rule that contentions not raised
in the argument section of the opening brief are abandoned.”).

                                 - 3 -
Cir. 1995).    The plaintiff in his brief, p.3, insists that the

defendant judges are sued in their individual capacities.                The

Eleventh   Amendment   does   not    bar    suits   seeking   damages   from

government officials in their individual capacities.              See S.C.

State Ports Auth. v. Fed. Mar. Comm’n, 243 F.3d 165, 170 (4th Cir.

2001), aff’d, 535 U.S. 743 (2002).             We therefore vacate that

portion of the district court’s order and remand for further

proceedings.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                        AFFIRMED IN PART,
                                                         VACATED IN PART,
                                                             AND REMANDED




                                    - 4 -